Appeal by the defendant (1) from a judgment of the Supreme Court, Queens County (Berke, J.), rendered June 8, 1994, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence, and (2), by permission, from an order of the same court, dated May 2, 1997, which denied, without a hearing, her motion pursuant to CPL 440.20 to set aside the sentence.
Ordered that the judgment and the order are affirmed.
We reject the defendant’s contention that she is entitled to specific performance of the alleged off-the-record agreement between defense counsel and the prosecutor (see, People v Hood, 62 NY2d 863; People v Frederick, 45 NY2d 520; People v Rodriguez, 123 AD2d 404). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.